Exhibit May 9, Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Commissioners: We are aware that our report dated May 9, 2008 on our review of interim financial information of Stratus Properties Inc. for the three month periods ended March 31, 2008 and 2007 and included in the Company's quarterly report on Form 10-Q for the quarter ended March 31, 2008 is incorporated by reference in its Registration Statements on Form S-8 (File Nos. 33-78798, 333-31059, 333-52995 and 333-104288). Very truly yours, /s/
